Judgment, Supreme Court, New York County (Bruce McM. Wright, J., and a jury), entered February 21, 1995, in favor of defendant and against plaintiffs, dismissing the action, and bringing up for review an order, same court and Justice, entered October 13, 1994, which denied plaintiffs’ motion to set aside the verdict, unanimously affirmed, without costs.
We find no violation of CPLR 4110-b, and, even if there were, no resulting prejudice requiring reversal. It does not appear that plaintiffs were prevented from arguing the case effectively and intelligently by the claimed failure to conduct a precharge conference, or that they requested permission to reopen their summation after the charge (see, Altman v Deepdale Gen. Hosp., 124 AD2d 768, 769, lv denied 70 NY2d 611, citing Getlin v St. Vincent’s Hosp. & Med. Ctr., 117 AD2d 707, 708; Spadaccini v Dolan, 63 AD2d 110, 122). Concur — Sullivan, J. P., Milonas, Rubin, Tom and Mazzarelli, JJ.